Exhibit 10.33

 



FORM OF 2018 6% CONVERTIBLE DEBENTURE

 

NUMBER XXXXX $XXXXX.XX

 

UNITED STATES OF AMERICA STATE OF NEVADA

 

ORGANICELL REGENERATIVE MEDICINE, INC., a Nevada corporation, (hereinafter
called the "Company"), for value received , hereby promises to pay to

 

Name: Address:

 

Country:

_________

 

or registered assigns, in legal tender of the United States of America, the
principal sum of XXXXXX Thousand Dollars ($XX,000.00), together with interest at
the rate of XX per cent (XX%) per annum as follows:

 

On or before the tenth (10th) business day of XXXXX, XXX, interest only shall be
paid for the actual number of days from the date of issuance to XXXXX, XXXX;

 

Thereafter, on or before the tenth (10th) business day of XXXXX, of XXXXX and of
XXXXX, interest only shall be paid for the immediately prior calendar quarter.

 

The principal sum, together with interest for the month ended XXXX, XXXXX, shall
be due and payable, in full, on the tenth (10th) business day of XXXXX together
with any balance of interest otherwise unpaid.

 

Each of such payments shall be paid to the registered owner of this Debenture as
of the close of business on the last business day of the month preceding payment
and no proration shall be required. Interest on the Debentures shall be computed
on the basis of a 360-day year of twelve 30-day months.

 

This Debenture is one of a duly authorized issue of 2018 6% Convertible
Debentures of the Company for the maximum aggregate principal amount (except
with respect to mutilated, destroyed, lost or stolen Debentures) of $1,000,000,
all of like tenor except as to issuance date.

 

Upon the occurrence and continuance of default, the principal of this Debenture
may be declared due and payable prior to its regular maturity; i.e., maturity
may be accelerated. An event of default shall include:

 

(a)       Failure(s) or omission(s) to pay, or other delinquency in the payment
of, any interest upon any of the Debentures as and when the same shall become
due and payable, and continuance of such delinquency for a period of thirty (30)
days; or

 

(b)      Failure(s) or omission(s) to pay, or other default in the payment of
the principal of any of the Debentures as and when the same shall become due and
payable either at maturity, upon redemption, by declaration or otherwise; or

 

(c)      If the Company becomes insolvent or unable to pay its debts as they
mature or makes an assignment for the benefit of its creditors, or a proceeding
is instituted by or against the Company alleging that the Company is insolvent
or unable to pay its debts as they mature and such proceeding remains
un-dismissed for sixty (60) days; or

 

(d)      Failure on the part of the Company duly to observe or perform any of
the covenants or agreements on the part of the Company contained in the
Debentures or in this Instrument for a period of sixty (60) days after the date
on which the earliest written notice of such failure, requiring the Company to
remedy the same, shall have been given to the Company by a holder of one or more
of the Debentures; or

 

 

 



 1 

 

 

(e)      If the Company shall, on a petition in bankruptcy or reorganization
filed against it, be adjudicated a bankrupt , or if a court of competent
jurisdiction shall enter an order or decree appointing, without the consent of
the Company, a receiver of the Company or of the whole or substantially all of
its property, or approving a petition filed against it seeking reorganization or
arrangement of the Company under the federal bankruptcy laws or any other
applicable law or statute of the United States of America or any state thereof,
and such adjudication, order, or decree shall not be vacated or set aside or
stayed within ninety (90) days from the date of the entry thereof.

 

This Debenture is subject to call and redemption prior to its regular maturity,
at any time, and from time to time, in whole or in part, on at least thirty (30)
days written notice but not to exceed sixty (60) days, at a Redemption Price
equal to (i) the unpaid principal balance and (ii) the accrued interest to the
date fixed for redemption. One or more Debentures may be redeemed without the
redemption of the entire issue, in which event the Debentures to be redeemed
shall be selected by lot.

 

This Debenture (the principal and all accrued but unpaid interest thereon) is
subject to conversion at the option of the holder at any time, from time to
time, commencing thirty (30) trading days after effectiveness of the Company's
pending reverse stock split and continuing up to five (5) days prior to maturity
and (b) at any time during the period following notice of redemption of this
Debenture up to five (5) days prior to the date of redemption, into shares of
the Common Stock of the Company at a Conversion Price equal to XXXXXXXXX per
post-split share. No fractional shares shall be issued; fractional shares shall
be rounded up to the next whole share.

 

No past, present, or future shareholder, director, agent, employee, or officer
of the Company or of any predecessor or successor corporation shall be in any
way personally liable for payment of the principal or interest on this
Debenture, or be otherwise personally liable i n respect to: (a) this Debenture;
or (b) to any covenant, provision or condition contained in this Debenture; or
(c) any claim based on this Debenture. Each owner of this Debenture, by his
acceptance hereof, assents and agrees that this Debenture shall be only
collectible out of, and only enforceable against, the property from time to time
belonging to the Company.

 

This Debenture has not been registered under the Securities Act of 1933 and may
not be sold, transferred, pledged, hypothecated or otherwise disposed of unless
there is an effective registration statement with respect to it or there is an
exemption from such registration available under the circumstances.

 

Subject to the foregoing restriction on transfer, this Debenture is transferable
on the books of the Company, to be kept at the office of the Company, by the
registered owner hereof in person, or by an attorney duly authorized in writing,
upon surrender and cancellation of this Debenture. Upon any such transfer, a new
Debenture or Debentures of the same issue and for the same aggregate original
face amount shall be issued to the transferee in exchange therefor; provided,
nevertheless, that the actual liability of the Company shall be limited to the
actual unpaid principal amount outstanding as of the date of transfer, together
with any accrued but unpaid interest thereon. The Company may deem or treat the
person in whose name this Debenture shall at the time be registered as the
absolute owner hereof for the purposes of transfer and receiving payment of
principal and/or interest as well as for all other purposes whatsoever and the
Company shall not be affected by any notice to the contrary.

 

IN WITNESS WHEREOF, Organicell Regenerative Medicine, Inc. has caused this
Debenture to be signed by its CEO or President and to be dated as of XXXXXX,
20XX.

 



  ORGANICELL REGENERATIVE MEDICINE, INC.           By: ___________________



 

 

Attest:

 

 

 

______________________________

 

 



 2 

 

 

 



ASSIGNMENT

 

For value received, the undersigned hereby sells, assigns and transfers to:

___________________________________________________________________ all
his/her/their interest represented by the within Debenture and does hereby
authorize, empower, and appoint _____________________________, attorney to make
the necessary transfer on the books of the Company, with full power of
substitution in the premises.

 

DATED:_____________________________________, 201__

 

WITNESS:

 

 

 

          (Registered Owner)                 (Registered Co-owner)



 





 

 

 

 

 

 

 



 3 

 